DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/25/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of the longitudinal length of the light bar being centered on the plurality of transparencies is not supported by the specification as originally filed since the only place a light bar is shown is Fig. 3 which is a side view and it is not installed and as such the positioning of the light bar cannot be ascertained to provide support for this limitation.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim discloses the limitation of a longitudinal length of a rectangular light bar is centered on the plurality of transparencies which is unclear since the limitation appears incomplete since it is unknown how a center of the plurality of transparencies is determined to determine if the longitudinal length is centered thereto.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandaele (CN103919673A) and Sutton (2018/0187876).  Vandaele discloses a floating toy projector (Fig. 4) having a buoyant (paragraph 37) main body (1) with a watertight interior space (paragraph 10) defined between a first portion (12) capable of defining an upper portion and a second portion (13) capable of defining a lower portion (Fig. 4), wherein the first portion includes a portion of the interior space having therein a light source assembly (10) defined by a plurality (paragraph 19) of light-emitting diodes (11), a manual activation switch (6) and a power supply electrically connected to both the light-emitting diodes and the manual activation switch (Fig. 4, paragraphs 21-22).   The second surface includes a translucent image (4) thereon (paragraphs 30-31) through which the light from the light source can be projected (paragraph 35).  The toy projector is capable of being placed in a pool of water such that the first portion sits above a water line of the pool and the second portion sits below the water line to submerge the translucent image such that when the manual switch is activated light from the light source will project downward through the translucent image and below the water line (paragraphs 30-37).  The examiner notes that how the projector is placed in a pool of water to define upper and lower portions is merely a recitation of intended use and recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Vandaele discloses the basic inventive concept with the exception of the lower surface having a plurality of transparencies and each of the light-emitting diodes being a different color that can be sequentially activated when the switch is activated.  Sutton discloses a toy projector having a surface configured with a plurality of transparencies in the form of images and a plurality of light-emitting diodes (L1-L6) of different colors configured to enable the light-emitting diodes to be sequentially activated in response to actuation of a switch that are projected through the transparencies (paragraphs 43-44 & 53).  It would have been obvious to one of ordinary skill in the art from the teaching of Sutton to modify Vandaele to include a plurality of transparencies and different colored light-emitting diodes that can be sequentially activated for the predictable result of providing a more visually interesting and dynamic display.  
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vandaele and Sutton as applied above and further in view of Roy (2004/0007710).  Vandaele and Sutton disclose the basic inventive concept with the exception the light emitting diodes mounted on a rectangular light bar with a longitudinal axis that is centered on the plurality of transparencies.  Roy discloses an illumination device (Fig. 1, paragraph 10) with multiple light emitting diodes (20) positioned on a rectangular light bar (18).  It would have been obvious to one of ordinary skill in the art from the teaching of Roy to have the multiple light emitting diodes of Vandaele and Sutton configured on a rectangular light bar since changes in shape and configuration have been held to be an obvious matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  In regard to the limitation of a longitudinal length of the bar being centered on the plurality of transparencies, the examiner notes that such a modification would have involved a mere rearrangement of parts and a rearrangement of parts has been held to be obvious.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Response to Arguments
Applicant’s arguments with respect to claim(s) 4-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711